DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 



Response to Arguments
Applicant's arguments filed on 05/16/2022, with respect to claims 1-11, and 13-22, have been fully considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the references of Julian (US PGPUB 2021/0394775 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-22, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Julian (US PGPUB 2021/0394775 A1).

As per claim 1, Julian discloses an apparatus (Julian, Figs. 1A-1C) comprising: 
a camera configured to view a driver of a vehicle (Julian, paragraphs 57 and 59, discloses The device may also include an inward-facing camera aperture 124 through which an image sensor may capture video data (e.g., frames or visual data) from the internal cab of a vehicle. The inward-facing camera may be used, for example, to monitor the operator/driver of a vehicle); 
an additional camera configured to view an environment outside the vehicle (Julian, paragraphs 57 and 59, discloses  a front-facing camera aperture 122 through which an image sensor may capture video data (e.g., frames or visual data) from the road ahead of a vehicle (e.g., an outward scene of the vehicle)); and 
a processing unit configured to receive an image of the driver from the camera (Julian, paragraph 6, discloses  capturing, by the at least one processor with a driver facing camera, second visual data of a driver of the vehicle); 
wherein the processing unit is configured to process the image of the driver (Julian, paragraph 6, discloses determining, by the at least one processor based on the second visual data, whether a direction in which the driver is looking is toward to the potentially unsafe driving condition or away from the potentially unsafe driving condition.); 
wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on a pose of the driver as it appears in the image (Julian, paragraphs 64 and 66, discloses The system may also detect pose and gaze to determine the posture of a driver and/or where the driver is looking. The pose and gaze information may also be accumulated to determine if a driver is distracted), and also based on one or more images from the additional camera that is configured to view the environment outside the vehicle (Julian, paragraphs 66, 71 and 77, discloses detect pose and gaze to determine the posture of a driver and/or where the driver is looking. The pose and gaze information may also be accumulated to determine if a driver is distracted by something for longer than a threshold amount of time, to determine if a driver is looking at or has recently looked at something (e.g., is driver looking at a potentially unsafe driving condition such as approaching a red light without slowing down, has driver recently looked in mirror and/or shoulder checked adjacent lane before changing lanes, etc.)); and 
wherein the processing unit is configured to adjust a pose classification threshold based on the one or more images from the additional camera that is configured to view the environment outside the vehicle (Julian, paragraphs 66, 134 and 136-137, discloses adjustable threshold).

As per claim 2, Julian further discloses the apparatus of claim 1, wherein the processing unit is configured to attempt to determine a gaze direction of an eye of the driver (Julian, paragraphs 65-66, and 116, discloses The system may also detect pose and gaze to determine the posture of a driver and/or where the driver is looking.); 
wherein the processing unit is configured to use a neural network model to determine one or more pose classifications for the driver (Julian, paragraphs 62, 64-66, and 84); and wherein the processing unit is configured to determine whether the driver is engaged with the driving task or not based on the one or more pose classifications for the driver after the processing unit is unable to determine the gaze direction (Julian, paragraph 65).

As per claim 3, Julian further discloses the apparatus of claim 1, further comprising a non-transitory medium storing a model (Julian, paragraphs 12 and 64), wherein the processing unit is configured to process the image of the drive based on the model to determine whether the driver is engaged with the driving task or not (Julian, paragraphs 64-66).

As per claim 4, Julian further discloses the apparatus of claim 3, wherein the model comprises a neural network model (Julian, paragraphs 62 and 84-85). 

As per claim 5, Julian further discloses the apparatus of claim 4, further comprising a communication unit configured to obtain the neural network model (Julian, paragraphs 49 and 57, and also please see Fig. 2:230:240:260).

As per claim 6, Julian further discloses the apparatus of claim 4, wherein the neural network model is trained based on images of other drivers (Julian, paragraphs 62 and 87).

As per claim 7, Julian further discloses the apparatus of claim 1, wherein the processing unit is configured to determine metric values for multiple respective pose classifications (Julian, paragraphs 56, 66, 129, 135 and 137), and 
wherein the processing unit is configured to determine whether the driver is engaged with the driving task or not based on one or more of the metric values (Julian, paragraph 66).

As per claim 8, Julian further discloses the apparatus of claim 7, wherein the pose classifications comprise two or more of: looking-down pose, looking-up pose, looking-left pose, looking-right pose, cellphone-using pose, smoking pose, holding-object pose, hand(s)-not-on- the wheel pose, not-wearing-seatbelt pose, eye(s)-closed pose, looking-straight pose, one-hand-on-wheel pose, and two-hands-on-wheel pose (Julian, paragraphs 56, 64, 66 and 68).

As per claim 9, Julian further discloses the apparatus of claim 7, wherein the processing unit is configured to compare the metric values with respective thresholds for the respective pose classifications (Julian, paragraphs 66 and 68).

As per claim 10, Julian further discloses the apparatus of claim 9, wherein the processing unit is configured to determine the driver as belonging to one of the pose classifications after the corresponding one of the metric values meets or surpasses the corresponding one of the thresholds (Julian, paragraphs 66 and 68).

As per claim 11, Julian further discloses the apparatus of claim 9, wherein the processing unit is configured to determine the driver as engaged with the driving task or not after one or more of the metric values meet or surpass the corresponding one or more of the thresholds (Julian, paragraphs 64 and 66).

As per claim 14, Julian further discloses the apparatus of claim 1, wherein the processing unit is also configured to process the image to determine whether an eye of the driver is closed or not (Julian, paragraphs 68 and 80).

As per claim 15, Julian further discloses the apparatus of claim 1, wherein the processing unit is also configured to determine a gaze direction of an eye of the driver (Julian, paragraphs 17 and 84), and to determine whether the driver is engaged with the driving task or not based on the gaze direction (Julian, paragraphs 64 and 66).

As per claim 16, Julian further discloses the apparatus of claim 1, wherein the processing unit is also configured to determine a collision risk based on whether the driver is engaged with the driving task or not (Julian, paragraphs 126 and 129).

As per claim 17, Julian further discloses the apparatus of claim 1, wherein the camera and the processing unit are integrated as parts of an aftermarket device for the vehicle (Julian, paragraph 86).

As per claim 18, Julian further discloses the apparatus of claim 17, wherein the additional camera is a part of the aftermarket device (Julian, paragraphs 58, 59 and 86).

As per claim 19, Julian discloses an apparatus (Julian, Figs. 1A-1C) comprising: 
a camera configured to view a driver of a vehicle (Julian, paragraphs 57 and 59, discloses The device may also include an inward-facing camera aperture 124 through which an image sensor may capture video data (e.g., frames or visual data) from the internal cab of a vehicle. The inward-facing camera may be used, for example, to monitor the operator/driver of a vehicle); and
a processing unit configured to receive an image of the driver from the camera (Julian, paragraph 6, discloses  capturing, by the at least one processor with a driver facing camera, second visual data of a driver of the vehicle);
wherein the processing unit is configured to attempt to determine a gaze direction of an eye of the driver (Julian, paragraphs 65-66, and 116, discloses The system may also detect pose and gaze to determine the posture of a driver and/or where the driver is looking.);
wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on one or more pose classification of the driver (Julian, paragraphs 64 and 66, discloses The system may also detect pose and gaze to determine the posture of a driver and/or where the driver is looking. The pose and gaze information may also be accumulated to determine if a driver is distracted), and also based on an image from an additional camera viewing an outside the vehicle (Julian, paragraphs 57, 59, 66, 71 and 77, discloses detect pose and gaze to determine the posture of a driver and/or where the driver is looking. The pose and gaze information may also be accumulated to determine if a driver is distracted by something for longer than a threshold amount of time, to determine if a driver is looking at or has recently looked at something (e.g., is driver looking at a potentially unsafe driving condition such as approaching a red light without slowing down, has driver recently looked in mirror and/or shoulder checked adjacent lane before changing lanes, etc.)); when the processing unit is unable to determine the gaze direction (Julian, paragraph 65, discloses glasses on with eyes not visible, or not sure); and 
wherein the processing unit is configured to adjust a threshold for at least one of the pose classifications based on the image from the additional camera viewing the environment outside the vehicle (Julian, paragraphs 66, 134 and 136-137, discloses adjustable threshold).

As per claim 20, Julian further discloses the apparatus of claim 19, wherein the processing unit is configured to process the image of the driver to determine whether the image of the driver meets one or more pose classifications or not (Julian, paragraphs 65 and 66, discloses In other examples, a yawn may be detected by accumulating classifications of a mouth of open, closed, or not sure. If a mouth is classified as open over a certain number of image frames that coincides with a typical amount of time for a yawn, the driver may be considered to have yawned); and 
wherein the processing unit is configured to determine whether the driver is engaged with the driving task or not based on the image of the driver meeting the one or more pose classifications or not (Julian, paragraphs 65 and 66).

As per claim 21, Julian further discloses the apparatus of claim 19, wherein the processing unit is configured to process the image of the driver based on a neural network model to determine whether the driver is engaged with the driving task or not (Julian, paragraphs 62, 64-66 and 84).

As per claim 22, please see the analysis of claim 1.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Julian (US PGPUB 2021/0394775 A1) and further in view of Fung (US PGPUB 2018/0032825 A1).



As per claim 13, Julian further discloses the apparatus of claim 1, wherein the processing unit is configured to process the image of the driver to determine whether the driver is engaged with the driving task or not after the face of the driver is detected from the image (Fung, paragraphs 40 and 41).
Julian does not explicitly disclose processing unit is also configured to process the image to determine whether a face of the driver can be detected or not.
Fung discloses processing unit is also configured to process the image to determine whether a face of the driver can be detected or not (Fung, paragraphs 59-60, discloses a low confidence value can indicate the position estimate of the selected facial feature point is not available, the selected facial feature point is not visible, poor lighting conditions and/or occlusion exists, among other conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Julian teachings by implementing an image processing technique to the system, as taught by Fung.
The motivation would be to enhance the vehicle, driving, and/or safety (paragraph 31), as taught by Fung.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633